         Case 1:20-cv-05441-KPF Document 109 Filed 08/13/20 Page 1 of 2




                                         August 13, 2020

BY ECF

Honorable Katherine Polk Failla
United States District Judge
United States District Court
Southern District of New York
40 Foley Square
New York, N.Y. 10007
       Re: Uniformed Fire Officers Ass’n, et al. v. de Blasio, et al., 20 Civ. 5441 (KPF)

Dear Judge Failla:
       We write to request leave to participate, in our individual capacities as former Civilian
Complaint Review Board (“CCRB”) employees, to participate in briefings and at hearings as
amicus curiae in the above-captioned matter.
        As former policy counsel and investigators at the CCRB, we have unique information
related to the importance of the CCRB database, and our participation will aid the Court in
resolving this matter. The plaintiffs seek to prevent the CCRB from releasing disciplinary
records that were previously exempt from disclosure. The statutory provision exempting these
records, Civil Rights Law § 50-a, was repealed on June 12, 2020. In our capacity as policy
counsel and investigators at the CCRB, we had extensive exposure to the contents of the
database. We are qualified to discuss how the contents of the database are generated, their
importance, and the public interest in disclosing these records.
        We respectfully submit that as former but not current employees of the CCRB, our
participation could be of assistance to the Court in resolving both legal and factual issues in this
matter. United States v. El-Gabrowny, 844 F. Supp. 955, 957 (S.D.N.Y. 1994) (“The usual
rationale for amicus curiae submissions is that they are of aid to the court and offer insights not
available from the parties.”). Because we are no longer employed by the CCRB, we can offer our
significant experience in working with the CCRB database and the minimal privacy interests in
maintaining the now-repealed exemption, without fear of internal repercussions or ramifications.
We can also offer unique insight into the process by which the CCRB investigates complaints.
Andersen v. Leavitt, 2007 WL 2343672, at *6 (E.D.N.Y. Aug. 13, 2007) (holding that an amicus
brief was welcome where the amicus offered “a unique perspective.”). Further, because our
collective agency experience spans 20 years, we can speak to issues that have transcended
mayoral and agency administrations. Perhaps our most valuable contribution to this litigation,
our brief intends to demystify the investigative and determination process for allegations of
misconduct, such as why an allegation may receive an “unsubstantiated” allegation.




                                                 1
          Case 1:20-cv-05441-KPF Document 109 Filed 08/13/20 Page 2 of 2




         This matter concerns an issue of deep public importance. Not only are the issues of police
transparency and accountability of paramount importance, but the plaintiffs are attempting to
undermine the stated intent of the New York State Legislature. As former CCRB staffers, we
have a longstanding commitment to these issues and to the CCRB’s legal mandate. Accordingly,
we respectfully ask that the Court permit us to participate in this matter. Moreover, courts in this
district have frequently welcomed amicus submissions from relevant former employees of state
or federal agencies and instrumentalities. See, e.g., New York v. U.S. Immigration and Customs
Enforcement, 2020 WL 3067715 *3, n.11 (S.D.N.Y. June 10, 2020); State v. U.S. Immigration
and Customs Enforcement, 431 F.Supp.2d 377, 391 (S.D.N.Y. 2019); Citizens for Responsibility
and Ethics in Washington v. Trump, 276 F.Supp.3d 174, 188 (S.D.N.Y. 2017).
        If granted leave, we would file our amicus brief on August 14, 2020, the date the Court
has set for written amici submissions. For these reasons, the undersigned1 respectfully request
leave to participate in the above-captioned action as amicus curiae.


Sincerely,

        Janos Marton, Policy Counsel (2015-2016)
        Dan Bedoe, Investigator (2000-2007)
        Sarah Bridger, Investigator (2000-2003)
        Scott Carlton, Investigator (2017-2018)
        Perri Fagan, Investigator (2016-2018)
        Nathaniel Flack, Investigator (2016-2018)
        Emily Hebert, Investigator (2018-2019)
        Chart Rigall, Investigator (2018-2019)
        Erin Sweeney, Investigator (2014-2016)

                                                                                    Respectfully submitted,

                                                                                   By: /s/ Janos Marton
                                                                                           Janos Marton
                                                           450 W. 47th St. Apt 2B New York, NY 10010
                                                             (917) 848-6915 janosdmarton@gmail.com
                                                                 Counsel for Former CCRB Employees

                                                                                    By: /s/Jesse C. Rose
                                                                                Jesse C. Rose (JR-2409)
                                                                            The Rose Law Group, PLLC
                                                                          3109 Newtown Ave; Suite 309
                                                                              Astoria, New York 11103
                                                                       Co-Counsel to Janos Marton, Esq.

cc: All Counsel (via ECF)
1
 With the Court’s permission, this list would expand to include additional former CCRB employees, who have only
begun to engage with this process in the past few days, before the August 14 filing deadline.


                                                       2
